                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,
                                                              Case No. 20-cr-0207-bhl
       v.

RONNIE R. MITCHELL, et al.,

                  Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter comes before the Court on the motion of the United States of America,
pursuant to Title 18, United States Code, Section 983(a)(3)(B)(ii)(II), for an order allowing the
government to maintain custody of the following property pending resolution of the criminal
case: Approximately $3,067.00 in United States currency, seized on or about November 18,
2020, from the residence of defendant Devereaux A. Patton located in Racine, Wisconsin.
       WHEREAS, the seized asset is already in the custody of the government by virtue of
process issued in a matter other than this criminal case;
       WHEREAS, the government has represented to the Court that it will maintain and
preserve the seized asset throughout this criminal case so that the asset will be available for
possible forfeiture;
       WHEREAS, when the government commences a criminal forfeiture action containing an
allegation that one or more specific items of property are subject to forfeiture, and the
government has already seized that property by administrative or civil forfeiture process, the
government must, under Title 18, United States Code, Section 983(a)(3)(B)(ii)(II), “take the
steps necessary to preserve its right to maintain custody of the property as provided in the
applicable criminal forfeiture statute;” and
       WHEREAS, Title 21, United States Code, Section 853(e)(1) authorizes the Court to take
any action necessary to preserve the availability of the property,




         Case 2:20-cr-00207-BHL Filed 04/16/21 Page 1 of 2 Document 111
         IT IS HEREBY ORDERED that, pursuant to Title 21, United States Code, Section
853(3)(1), the government’s motion, (ECF No. 108), is GRANTED and the United States and its
agencies, including the Drug Enforcement Administration, are authorized to maintain and
preserve the seized asset until this criminal case is concluded or pending further order of this
Court.
         This Court further CONCLUDES that this order satisfies the requirements of Title 18,
United States Code, Section 983(a)(3)(B)(ii)(II).

         Dated at Milwaukee, Wisconsin on April 16, 2021.



                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




          Case 2:20-cr-00207-BHL Filed 04/16/21 Page 2 of 2 Document 111
